Citation Nr: 1007392	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-24 931	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status post 
arthroscopic acromioplasty, subacromial decompression and 
acromioclavicular joint resection, left shoulder, evaluated 
as 10 percent from November 1, 2004 to March 6, 2006 and 20 
percent from March 7, 2006.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from May 1985 to March 1988 
and from May 1999 to July 2000.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The RO in Columbia, South Carolina certified this appeal to 
the Board for appellate review and has jurisdiction over the 
Veteran's claims.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is necessary.  The RO afforded the Veteran a 
VA examination of his left shoulder in March 2009, but the 
report of this examination is inadequate to decide the 
Veteran's claim.  Therein, the VA examiner did not discuss 
whether the Veteran had additional functional loss, including 
more severe limitation of motion, during flare-ups.  A 
discussion in this regard is necessary because, during the 
examination, the Veteran reported flare-ups multiple times 
daily, lasting minutes to hours, which caused greater pain 
and limitation of motion.

The Veteran underwent a VA examination of his left shoulder 
in September 2005, but as the Veteran's representative points 
out in a VA Form 646 (Statement Of Accredited Representative 
In Appealed Case) dated October 2009, at that time, the 
examiner was not privy to the claims file and specifically 
indicated that he was basing his overall assessment of the 
Veteran's left shoulder on the medical history the Veteran 
reported.  The Veteran's representative asserts that the 
examiner's assessment might have been different had the 
claims file been available.  Given this assertion, the 
examiner should review the records that were not available in 
September 2005 and comment on the accuracy of the assessment 
made at that time.   

In a Statement In Support Of Claim dated in November 2007, 
the Veteran indicated that, prior to moving to Fayetteville, 
North Carolina, he had received treatment by a chiropractor.  
Records of this treatment are not in the claims file.  The RO 
sent the Veteran letters during the pendency of the appeal, 
which informed him generally that if he had evidence that he 
had not previously submitted, concerning the level of his 
disabilities he should submit it or tell them about it.  VA, 
however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will 
specifically notify the claimant of the records, and provide 
a release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

Finally, during his March 2009 VA examination, the Veteran 
reported that he was not employed and, recently, had been 
laid off as a warehouse worker because of his severe left 
shoulder pain and limited mobility.  The Veteran's comments 
in this regard raise a claim for a total disability 
evaluation based on individual unemployability (TDIU), which 
the RO has not yet considered in the first instance.   

The question of whether a TDIU may be assigned due to 
service-connected disability(ies) is, in certain 
circumstances, considered a component of a claim for a higher 
initial or increased evaluation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  This occurs when a claimant: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

In the case of a claim for total TDIU, the duty to assist 
requires that VA obtainin an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  VA may also have a duty to invite 
a claimant to submit employment records.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

This case is therefore REMANDED for the following actions:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
records of the Veteran's chiropractic 
treatment in accordance with 38 C.F.R. 
§ 3.159(e)(2).

2.  Ask the Veteran to provide employment 
records pertaining to the termination of 
his employment and the reasons for the 
termination.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a left 
shoulder disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) report the ranges of shoulder motion 
in degrees.  The examiner should 
determine whether the shoulder disability 
is manifested by weakened movement, 
excess fatigability, incoordination, pain 
or flare-ups.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.
; 

b) based on the claims file, 
primarily the medical records dated 
from 2004 to 2006, determine whether 
the examiner's September 2005 
assessment of the severity of the 
Veteran's left shoulder disability 
is accurate; 

c) report whether there is 
dislocation, malunion, fibrous 
union or non-union involving 
the humerus, scapula or 
clavicle and the severity of 
these symptoms, if present.

provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

e) provide an opinion as to 
whether the Veteran's left 
shoulder disability would 
prevent him from obtaining or 
maintaining all gainful 
employment for which his 
education and experience would 
otherwise qualify him.  The 
examiner should provide a 
rationale for this opinion.

4.  The agency of original jurisdiction 
should review the claims folder and 
ensure that the examination report 
contains all requested information and 
opinions

5.  If the evidence (including the 
examiner's opinion or the employment 
records) indicates that the left shoulder 
disability precludes gainful employment, 
the claim should be referred to the 
Director of VA's Compensation and Pension 
Service, in accordance with the 
requirements of 38 C.F.R. § 4.16(b) 
(2009).

6.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


